732 F. Supp. 26 (1990)
The HERTZ CORPORATION, Plaintiff,
v.
AVIS, INC., Defendant.
No. 88 Civ. 1035(KTD).
United States District Court, S.D. New York.
March 9, 1990.
Patterson, Belknap, Webb & Tyler by Thomas C. Morrison, New York City, for plaintiffs.
Cowan, Liebowitz & Latman, P.C. by J. Christopher Jensen, and McDonough Marcus Cohn & Tretter, P.C. by Franklin E. Tretter, New York City, for defendant.
Prior report: 725 F. Supp. 170.

STIPULATION AND ORDER
KEVIN THOMAS DUFFY, District Judge.
The parties having reached a settlement of this litigation, it is hereby stipulated and agreed that:
(1) This case is hereby dismissed with prejudice; and
(2) The Memorandum and Order issued by this Court on November 16, 1989 is hereby vacated.
SO ORDERED.